department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c date o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date cc psi tl-n-4555-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel houston district cc msr hou attn janet balboni from associate chief_counsel cc psi subject capital_loss on preferred_stock sale internal_revenue_service national_office field_service_advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend pcorp suba subal suba2 subb subbi corp1 year1 tl-n-4555-99 year2 year3 year4 year5 year6 year7 date1 date2 date3 date date statea city employee a company a a b dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg tl-n-4555-99 dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures a b c d e f g issue whether the transactions lacked economic_substance conclusion the transactions described below lack economic_substance and should not be respected tl-n-4555-99 facts pcorp is a city based company and the common parent of a controlled_group_of_corporations that files its federal_income_tax return form 1120l on a consolidated basis suba is a wholly-owned subsidiary of pcorp suba was formed date3 and began its trade_or_business on date4 suba’s services can be categorized into three business lines cash and physical risk management and finance suba has two wholly-owned subsidiaries suba1 and suba2 suba1 had been an inactive corporation subb is another wholly-owned subsidiary of pcorp subb has a wholly-owned subsidiary subb1 suba suba1 suba2 subb and subb1 all were included in the pcorp group consolidated_return for the taxable_year year1 in date pcorp announced that it would sell shares of corp from which it would recognize gain during year1 suba held fixed-price risk management liabilities under swaps options swaptions and forward contracts in excess of dollar_figurea as well as credit reserves in excess of dollar_figureb on date1 members of the taxpayer’s consolidated_group engaged in the following transactions pcorp suba suba2 and subb1 executed an assignment of accounts_receivable wherein pcorp transferred to suba an account receivable from suba2 in the amount of dollar_figurec and an account receivable from subb1 in the amount of dollar_figured for a total amount of dollar_figuree suba increased its account payable to pcorp in the amount of dollar_figuree suba2 and subb1 each agreed to convert the transferred receivables into promissory notes to suba suba2 executed a promissory note in favor of suba in the amount of dollar_figurec and subb1 executed a promissory note in favor of suba in the amount of dollar_figured collectively the promissory notes suba and suba1 entered into a subscription agreement wherein suba1 agreed to enter into a master swap agreement in order to transfer as between suba and suba1 only the economic liability of certain liabilities of suba under swap option swaption and forward contracts the swap liabilities which totaled dollar_figuref and the economic risk of certain credit reserves of suba that were characterized as liabilities the credit reserves which totaled dollar_figureg the swap liabilities and the credit reserves are collectively referred to herein as the liabilities the liabilities totaled tl-n-4555-99 dollar_figureh suba and suba1 also entered into a liability management agreement and a services agreement suba1 filed a restated certificate of incorporation with the statea secretary of state and redefined the purpose or nature of the business of the corporation to be the management of certain liabilities pursuant to a liability management agreement between suba1 and suba to undertake obligations under a master swap agreement and a service agreement with suba and any other lawful business or activity provided such other business purposes are approved in writing by suba in its sole discretion under the restated articles the board_of directors for suba1 authorized the issuance of a shares of voting preferred_stock each without a par_value suba transferred to suba1 the promissory notes totaling dollar_figuree in return for i the assumption of the liabilities totaling dollar_figureh ii b shares of suba1 voting preferred_stock and iii dollar_figurei the face_amount of the promissory notes exceeded the total amount of the liabilities by dollar_figurej certain of the contracts creating the swap liabilities the swap contracts required consent to assignment consequently pursuant to a subscription agreement suba and suba1 entered into a master swap agreement and transactions on the same terms as the swap liabilities in order to transfer as between suba and suba1 only the economic liability of the swap liabilities without breaching any of the swap contracts in order to transfer the economic risk of the credit reserves the master swap agreement and transactions granted suba an option to receive payments from suba1 if there was a payment default by third parties under the contracts under which the credit reserves arose in connection with the transfer of the swap liabilities suba and suba1 entered into an additional transaction on terms that would hedge suba1 against any increases in the swap liabilities as a result of changes in market conditions the suba1 hedge transactions the liability of suba1 with respect to the credit reserves was capped at the amount of the credit reserves pursuant to the liability management agreement suba1 agreed to be responsible for managing the swap liabilities and the credit reserves in an effort to reduce them suba1 had the right subject_to approval by suba to enter into any subcontract with any third party to perform its obligations under the liability management agreement the liability management agreement provided that suba would retain the right to manage the liabilities as long as some benefit resulting from its management inured to suba’s benefit also the liability management agreement specifically provides that suba1 shall have no authority to and shall not restructure cashout enter into any agreements or carry out any other activities that directly or indirectly relate to swap liabilities except on terms set forth in a restructuring approval notice thus before engaging in any swap restructuring suba1 was required to submit the proposed terms to suba in writing and suba would then evaluate whether the restructuring would be a net benefit to suba any tl-n-4555-99 derivative contracts entered into pursuant to a swap restructuring were to be carried out by suba as well as any other activities that in suba’s view were more appropriate for it to carry out similarly before engaging in any credit restructuring suba1 was required to submit the proposed terms to suba in writing and suba would then evaluate whether the restructuring would be a net benefit to suba and suba would carry out any activities that in its view were more appropriate for suba to carry out of the contracts comprising the swap liabilities a were due to mature in year2 b in year3 c in year4 d in year5 and e in each of the years year6 and year7 pursuant to the liability management agreement suba agreed to pay suba1 an annual base fee of dollar_figurek as compensation_for its services pursuant to the services agreement suba agreed to provide or cause to be provided to suba1 certain corporate and staff services in consideration therefore suba1 agreed to reimburse suba or the applicable suba affiliate for i dollar_figurel a month dollar_figurem annually for administrative and general expenditures ii the actual cost of any item purchased for suba1 by suba and iii outsourced charges suba1 could not terminate the contract to provide the following services tax matters registration and transfer of suba1 securities sec filings investor relations insurance audit financial and legal services to assist suba1 in performing its obligations under the master swap agreement and liability management agreement on date1 pcorp and suba1 entered into a revolving credit agreement whereby pcorp agreed to make one or more advances to suba1 in an aggregate amount not to exceed at any time dollar_figuren pursuant to the revolving credit agreement suba1 could use advances only for the purpose of enabling it i to perform its obligations under the master swap agreement the liability management agreement and the services agreement ii to pay salaries of the employees of suba1 and iii to pay dividends to the holders of the suba1 preferred_stock on date2 suba sold its b shares of suba1 voting preferred_stock to three employees of suba1 for a total sales_price of dollar_figurej the three employees had been transferred to suba1 from suba but continued to perform duties for suba one of these employees employee a had been with company a until year1 where his major client was suba on the schedule d capital_gains_and_losses for suba attached to the pcorp group return for year1 suba reported a basis in the b shares in the amount of dollar_figureo and a loss on the sale of the b shares in the amount of dollar_figurep the taxpayer claims that it engaged in the transactions to add value to the company by restructuring the contracts comprising the swap liabilities according to the taxpayer any value from the contracts would be long-term and it transferred them to a separate_entity to demonstrate management’s long-term commitment to the project the taxpayer claims that it offered employees the opportunity to purchase equity in the new entity as an incentive to focus their efforts on the tl-n-4555-99 transferred contracts those employees estimated that they devoted less than f of their time to restructuring the contracts after the transaction and that the majority of their time was spent on performing their regular duties at suba the taxpayer explained that the accounts_receivable from suba2 and subb1 were converted into promissory notes payable to suba1 in order to provide suba1 with sufficient assets to cover the liabilities being transferred law and analysis you have asked whether these transactions should be respected for federal tax purposes for the reasons discussed below we agree with your conclusion that the transactions lack economic_substance economic_substance a in general to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir saba partnership v commissioner tcmemo_1999_359 acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra when a transaction lacks economic_substance the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction a transaction that is entered into primarily to reduce taxes and that has no economic or commercial objective to support it is without effect for federal_income_tax purposes 435_us_561 752_f2d_89 4th cir aff’g in part 81_tc_184 this approach hinges on all of the facts and circumstances surrounding the transactions no single factor will be determinative whether a court will respect the taxpayer’s characterization of the transaction depends upon whether there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see 435_us_561 201_f3d_505 d c cir casebeer v commissioner f 2nd 9th cir rice’s toyota world f 2nd 4th cir 113_tc_363 113_tc_254 ups of am v commissioner tcmemo_1999_268 acm partnership tcmemo_1997_115 a transaction need not be a promotion to lack economic_substance in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3rd pincite 968_f2d_1229 d c cir casebeer f 2nd 9th cir 81_tc_184 the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3rd pincite casebeer f 2nd pincite to satisfy the business_purpose inquiry the transaction must be rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and economic situation compaq computer supra pincite quoting acm partnership tcmemo_1997_115 73_tcm_2189 affd in relevant part 157_f3d_231 3d cir cert_denied 526_us_1017 see kirchman supra pincite1 pcorp has stated that its business_purpose was to add value through restructuring contracts further pcorp claims that the transfer of the liabilities to suba1 and the sale of the stock to the employees was done to incent the employees to work long term and focus on the contracts transferred however the employee’s purchase of the stock triggered the loss claimed by pcorp moreover a of these contracts matured within one year and were not long term also after the transfer the employees spent only f of their time on these contracts additionally the identity of the management remained largely the same and management decisions were still carried out by suba these factors lead to the conclusion that there was no business_purpose to these transactions to satisfy the objective economic inquiry the transaction must appreciably affect the taxpayer's beneficial_interest absent tax benefits 364_us_361 acm partnership f 3d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively tl-n-4555-99 eliminate any real economic significance of the transaction 364_us_361 modest or inconsequential profits relative to substantial tax benefits are insufficient to imbue an otherwise questionable transaction with economic_substance acm partnership f 3d pincite 94_tc_738 saba partnership v commissioner tcmemo_1999_359 78_tcm_684 in conducting this economic review it is appropriate to focus on the taxpayer’s calculations at the outset of the transaction acm partnership f 3d pincite there is no evidence that suba1 conducted any profitability analysis that would establish an objective economic purpose while the profit potential or economic risk relative to the expected tax_benefit necessary to meet the objective economic_substance test has not been quantified a reasonable prospect or possibility for profit is required see horn f 2d pincite n rice’s toyota world inc t c pincite nominal or de_minimis profit potential does not imbue a transaction with economic_substance 364_us_361 912_f2d_736 4th cir rev’g ustc cch e d n c 103_tc_29 94_tc_738 84_tc_412 with respect to allowing an artificial loss the tax_court in acm partnership stated we do not suggest that a taxpayer refrain from using the tax laws to the taxpayer’s advantage in this case however the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws a taxpayer is not entitled to recognize a phantom loss from a transaction that lacks economic_substance acm partnership v commissioner tcmemo_1997_115 the opinion demonstrates that the tax_court will disregard a series of otherwise legitimate transactions where the service is able to show that the facts when viewed as a whole have no economic_substance it appears from the facts presented that this series of transactions lacked economic_substance in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions tl-n-4555-99 case development by associate chief_counsel passthroughs special industries david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
